Citation Nr: 9927556	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen his claims concerning entitlement to temporary 
total ratings pursuant to 38 C.F.R. § 4.29, based on 
residence at the C.O.P.I.N. Foundation, Inc. (COPIN) House 
from May 1, 1986 through July 21, 1986, from August 17, 1987 
through December 2, 1987, from January 28, 1988 through April 
28, 1988 and from July 9, 1992 through October 7, 1992. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1962 to 
April 1967.  

By a March 1993 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
pertinent part, denied the veteran entitlement to temporary 
total ratings pursuant to 38 C.F.R. § 4.29, based on 
residence at the C.O.P.I.N. Foundation, Inc. (COPIN) House 
from May 1, 1986 through July 21, 1986, from August 17, 1987 
through December 2, 1987, from January 29, 1988 through April 
28, 1988 and from July 9, 1992 through October 7, 1992.  The 
veteran did not perfect his appeal within one year of 
notification of this rating decision.    

By a May 1995 rating action, the RO continued to deny the 
veteran entitlement to temporary total ratings pursuant to 38 
C.F.R. § 4.29, based on residence at COPIN House for the 
periods referenced above.  In March 1998, the Board of 
Veterans' Appeals (Board) reconstrued the issue on appeal as 
being whether the veteran had submitted new and material 
evidence to reopen his claim (as shown on the title page) and 
remanded the claim for additional development.  In a March 
1999 supplemental statement of the case, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim.  The veteran's claim was returned 
to the Board for further adjudication.  


FINDINGS OF FACT

1.  By a March 1993 rating decision, the RO denied the 
veteran entitlement to temporary total ratings pursuant to 38 
C.F.R. § 4.29, based on residence at the COPIN House from May 
1, 1986 through July 21, 1986, from August 17, 1987 through 
December 2, 1987, from January 29, 1988 through April 28, 
1988 and from July 9, 1992 through October 7, 1992; there was 
no timely appeal following notification in April 1993. 

2.  The evidence obtained since the 1993 rating decision 
became final includes a March 1991 General Counsel Opinion, a 
September 1993 Board decision, a National Veterans Legal 
Services Project memorandum, letters from a COPIN House 
counselor, and an authorization form and VA hospitalization 
records.  

3.  The evidence obtained since the 1993 rating decision 
concerning entitlement to temporary total ratings pursuant to 
38 C.F.R. § 4.29, based on residence at the COPIN House from 
May 1, 1986 through July 21, 1986, from August 17, 1987 
through December 2, 1987, from January 29, 1988 through April 
28, 1988 and from July 9, 1992 through October 7, 1992, is 
either cumulative of evidence already of record or not 
material to the veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision denying entitlement to 
temporary total ratings pursuant to 38 C.F.R. § 4.29, based 
on residence at the COPIN House from May 1, 1986 through July 
21, 1986, from August 17, 1987 through December 2, 1987, from 
January 29, 1988 through April 28, 1988 and from July 9, 1992 
through October 7, 1992, is final.  38 U.S.C.A. § 7105 (c) 
(West 1991); 38 C.F.R. § 20.302 (1998). 

2.  Evidence submitted since the March 1993 rating decision 
became final is not new and material to reopen the veteran's 
claim concerning entitlement to temporary total ratings 
pursuant to 38 C.F.R. § 4.29, based on residence at the COPIN 
House from May 1, 1986 through July 21, 1986, from August 17, 
1987 through December 2, 1987, from January 29, 1988 through 
April 28, 1988 and from July 9, 1992 through October 7, 1992. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The claims file reflects, in pertinent part, that in July 
1986, a letter dated in May 1986 from the Director of 
Clinical Services at COPIN House was associated with the 
claims file.  In this letter, the Director noted that she had 
known the veteran since 1978, when the veteran was confined 
to the VA Medical Center (VAMC) in Buffalo, New York.  The 
Director detailed the symptoms arising from the veteran's 
service-connected post-traumatic stress disorder (PTSD), as 
well as the medications the veteran was taking due to this 
disability.  This letter does not reference any specific 
dates of treatment at COPIN House.

In October 1987, VA medical records were associated with the 
claims file, which reflected psychiatric hospitalization of 
the veteran in August 1987.  It was noted that on August 17, 
1987, the veteran was discharged to COPIN House.
 
In March 1988, additional VA medical records were associated 
with the claims file, which reflected, in pertinent part, 
psychiatric hospitalization of the veteran between April 1986 
and May 1986, and in January 1988.  It was noted that at the 
conclusion of both hospitalizations, the veteran was 
discharged to COPIN House.

In October 1992, the veteran filed a written statement in 
which he sought total ratings pursuant to 38 C.F.R. § 4.29, 
based on residence and treatment for PTSD at COPIN House for 
the following periods: from May 1, 1986 through July 21, 
1986, from August 17, 1987 through December 2, 1987, from 
January 29, 1988 through April 28, 1988 and from July 9, 1992 
through October 7, 1992. 

During a December 1992 examination for VA purposes, the 
veteran advised the examiner, in part, that he had been 
hospitalized at COPIN House.  

By a March 1993 rating decision, the RO, in pertinent part, 
denied the veteran entitlement to temporary total ratings 
pursuant to 38 C.F.R. § 4.29, based on residence at COPIN 
House from May 1, 1986 through July 21, 1986, from August 17, 
1987 through December 2, 1987, from January 29, 1988 through 
April 28, 1988 and from July 9, 1992 through October 7, 1992.  
The basis of this denial was that COPIN House, a halfway 
facility used by the Buffalo VAMC on a contractual basis, was 
not intended to be a continuation of hospitalization or post-
hospital convalescence care.  The RO further concluded that 
the level of care at the facility did not equate to 
hospitalization or post-hospital care and a prolonged period 
of convalescence under the provisions of 38 C.F.R. § 4.29.  
The veteran was advised of this rating decision in an April 
1993 letter.

Subsequently, a May 1992 memorandum from the Buffalo VAMC 
director was associated with the claims file.  In this 
memorandum, it was noted that the Buffalo VAMC had contracted 
with COPIN House under the VA guidelines established for 
halfway houses.  According to this memorandum, the 
contractual relationship that the Buffalo VAMC had with COPIN 
House did not differ from contracts established with other 
community halfway houses.  When appropriate, a patient would 
be referred preferentially to COPIN House when there was a 
dual problem of PTSD in addition to a diagnosis of substance 
abuse.  Veterans cared for in a halfway house program were 
followed by appropriate VAMC professional staff.  Integral to 
ongoing outpatient treatment was the assessment of whether 
the patient's condition necessitated inpatient care.  In the 
collective profession opinion of the VAMC's Psychiatry, 
Psychology and Social Work Services, COPIN House was not 
similar to inpatient treatment in either intensity of 
treatment or staffing.  When inpatient services were 
required, a veteran would be admitted to Buffalo VAMC.  

Also associated with the claims file was a February 1993 
advisory opinion, relating to another veteran, in which the 
director of VA's compensation and pension service stated as 
follows: 

We have reviewed the issue of this 
veteran's entitlement to temporary total 
compensation under 38 CFR  § 4.29 based 
upon his residence at Copin House, a 
half-way facility, used by the VAMC 
Buffalo on a contractual basis.  The 
evidence of record reveals that [unknown 
veteran's name omitted] placement at the 
Copin House was not intended to be a 
continuation of his hospitalization or 
post-hospital convalescent care.  The 
level of care at this facility does not 
equate to "hospitalization" or "post-
hospital care and a prolonged period of 
convalescence" under paragraph 29 of the 
rating schedule.  

There is no entitlement to a temporary 
100 percent evaluation for this veteran's 
continued care at this facility.  

The veteran filed a notice of disagreement in June 1993 and a 
statement of the case was issued in August 1993, which 
specifically discussed the memorandum and advisory opinion.  
A timely substantive appeal was not filed with regard to the 
March 1993 rating decision, and this decision became final 
after one year.  38 C.F.R. § 20.302 (1998).

In May 1994, the veteran filed a written statement, again 
seeking a temporary total rating for treatment he received at 
COPIN House.  

The veteran attached three exhibits to his written statement.  
The first was a copy of a precedential VA General Counsel 
opinion, VAOGCPREC 24-91 (March 11, 1991), which held that 
the establishment of halfway houses, i.e., therapeutic 
communities was legally permissible as part of the VA 
hospital care program.  The second exhibit was a copy of a 
September 1993 Board decision relating to another veteran, in 
which the Board granted a temporary total rating for a period 
of residual treatment at a COPIN Halfway House.  The third 
exhibit was a copy of a memorandum issued by the National 
Veterans Legal Services Project (NVLSP), apparently 
referencing the September 1993 Board decision.  

In a November 1994 letter, a counselor from COPIN House 
wrote, in pertinent part, that the veteran had been a 
resident of COPIN House from July 9, 1992 through October 9, 
1992. 

In a January 1995 letter, the COPIN House counselor wrote, in 
pertinent part, that the veteran had been a resident of COPIN 
House from May 1, 1986 through July 21, 1986, from August 17, 
1987 through December 2, 1987, from January 29, 1988 through 
April 28, 1988, and from July 9, 1992 through October 7, 
1992. 

By a May 1995 rating decision, the RO, in pertinent part, 
appeared to reopen the veteran's claim but continued to deny 
a temporary total rating based on treatment at COPIN House. 

In March 1998, the Board remanded the veteran's claim for 
additional development.  The RO was to contact COPIN House 
and request treatment records of the veteran, and COPIN House 
was to be asked to indicate whether it was an accredited 
hospital.  If so, it was to be asked to provide documentation 
from the appropriate state authorities demonstrating that 
COPIN House was a hospital.  COPIN House was also to be asked 
to furnish information, such as promotional literature, 
describing the foundation's mission and undertakings, to 
include but not limited to, its contractual relationship with 
VA.  The VAMC was to be asked to provide documentation of the 
context in which it sent the veteran to COPIN House and a 
copy of the contract it had with COPIN House.  

In July 1998, the RO forwarded a letter to COPIN House, 
making requests for information as detailed in the Board 
remand.

In August 1998, the RO requested documentation and a copy of 
the COPIN House contract from the Buffalo VAMC.  Later that 
month, the VAMC forwarded the copy of an authorization for 
medical and hospital service relating to the veteran and 
COPIN House dated in January 1995.  The VAMC also forwarded 
the report of a psychiatric hospitalization of the veteran 
from December 1994 to January 1995.  On this report, it was 
indicated that upon discharge the veteran was to be living at 
COPIN House.  

Subsequently, additional copies of the May 1992 Buffalo VAMC 
memorandum and the February 1993 advisory opinion (both 
summarized above), were associated with the claims file.

In a March 1999 supplemental statement of the case, the RO 
determined the new and material evidence had not been 
submitted to reopen the veteran's claim.  

II.  Analysis

The veteran has claimed entitlement to a total rating under 
38 C.F.R. § 4.29 for his placements at COPIN House.  The 
provisions of 38 C.F.R. § 4.29 (1998) are as follows: 

§ 4.29 Ratings for service-connected 
disabilities requiring hospital treatment 
or observation. 

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established that a service-connected 
disability has required hospital 
treatment in a Department of Veterans 
Affairs or an approved hospital for a 
period in excess of 21 days or hospital 
observation at Department of Veterans 
Affairs expense for a service-connected 
disability for a period in excess of 21 
days.

(a)	Subject to the provisions of 
paragraphs (d), (e), and (f) of this 
section this increased rating will be 
effective the first day of continuous 
hospitalization and will be terminated 
effective the last day of the month of 
hospital discharge (regular discharge or 
release to non-bed care) or effective the 
last day of the month of termination of 
treatment or observation for the service-
connected disability.  A temporary 
release which is approved by an attending 
Department of Veterans Affairs physician 
as part of the treatment plan will not be 
considered an absence.

(1)	An authorized absence in excess 
of 4 days which begins during the 
first 21 days of hospitalization 
will be regarded as the equivalent 
of hospital discharge effective the 
first day of such authorized 
absence.  An authorized absence of 4 
days or less which results in a 
total of more than 8 days of 
authorized absence during the first 
21 days of hospitalization will be 
regarded as the equivalent of 
hospital discharge effective the 
ninth day of authorized absence. 

(2)	Following a period of 
hospitalization in excess of 21 
days, an authorized absence in 
excess of 14 days or a third 
consecutive authorized absence of 14 
days will be regarded as the 
equivalent of hospital discharge and 
will interrupt hospitalization 
effective on the last day of the 
month in which either the authorized 
absence in excess of 14 days or the 
third 14 day period begins, except 
where there is a finding that 
convalescence is required as 
provided by paragraph (e) or (f) of 
this section. The termination of 
these total ratings will not be 
subject to § 3.105(e) of this 
chapter.

(b)	Notwithstanding that hospital 
admission was for disability not 
connected with service, if during such 
hospitalization, hospital treatment for a 
service-connected disability is 
instituted and continued for a period in 
excess of 21 days, the increase to a 
total rating will be granted from the 
first day of such treatment.  If service 
connection for the disability under 
treatment is granted after hospital 
admission, the rating will be from the 
first day of hospitalization if otherwise 
in order. 

(c)	The assignment of a total disability 
rating on the basis of hospital treatment 
or observation will not preclude the 
assignment of a total disability rating 
otherwise in order under other provisions 
of the rating schedule, and consideration 
will be given to the propriety of such a 
rating in all instances and to the 
propriety of its continuance after 
discharge.  Particular attention, with a 
view to proper rating under the rating 
schedule, is to be given to the claims of 
veterans discharged from hospital, 
regardless of length of hospitalization, 
with indications on the final summary of 
expected confinement to bed or house, or 
to inability to work with requirement of 
frequent care of physician or nurse at 
home. 

(d)	On these total ratings Department of 
Veterans Affairs regulations governing 
effective dates for increased benefits 
will control. 

(e)	The total hospital rating if 
convalescence is required may be 
continued for periods of 1, 2, or 3 
months in addition to the period provided 
in paragraph (a) of this section. 

(f)	Extension of periods of 1, 2 or 3 
months beyond the initial 3 months may be 
made upon approval of the Adjudication 
Officer.

(g)	Meritorious claims of veterans who 
are discharged from the hospital with 
less than the required number of days but 
need post-hospital care and a prolonged 
period of convalescence will be referred 
to the Director, Compensation and Pension 
Service, under § 3.321(b)(1) of this 
chapter.

38 C.F.R. § 4.29 (1998).

As noted above, a timely substantive appeal was not filed 
with regard to the March 1993 rating decision, and this 
decision became final after one year.  38 C.F.R. § 20.302 
(1998).  However, section 5108 of title 38 of the United 
States Code provides that, "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  The 
regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  

Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. 
§ 5107(A); and third, if the claim is well grounded, the 
merits of the claim must be evaluated after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters 
v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  However, in its 
March 1999 supplemental statement of the case determining 
that the veteran had not submitted new and material evidence, 
the RO did not rely on this additional test.  Rather, the RO 
determined that the veteran had submitted merely cumulative 
evidence. 

As noted above, when the RO denied the veteran's claim in 
March 1993, the basis was that COPIN House, a halfway 
facility used by the Buffalo VAMC on a contractual basis, was 
not intended to be a continuation of hospitalization or post-
hospital convalescence care.  The RO further concluded that 
the level of care at the facility did not equate to 
hospitalization or post-hospital care and a prolonged period 
of convalescence under the provisions of 38 C.F.R. § 4.29.  
By the time the RO's determination became final in March 
1994, the evidence of record included the May 1986 from the 
Director of Clinical Service at COPIN House, VA medical 
records reflecting that the veteran was discharged to COPIN 
House during 1986, 1987, and 1988, the May 1992 Buffalo VAMC 
memorandum, and the February 1993 advisory opinion. 

The evidence submitted to reopen the veteran's claim includes 
the March 1991 General Counsel Opinion.  This opinion 
essentially concluded that the Administrator has the 
authority to provide a complete medical and hospital care 
program for veterans, to include the establishment of 
therapeutic communities.  This opinion is not material to the 
veteran's claim as it does not establish that COPIN house is 
an "approved hospital," for purposes of entitlement to a 
temporary total rating based on hospitalization.  The 
September 1993 Board decision is not material, as Board 
decisions are not precedential in nature.  In this regard, 
the Board is bound by applicable statutes, VA regulations, 
and precedent opinions of the General Counsel of VA.  
38 C.F.R. § 19.5 (1998).  Likewise, the NVLSP memorandum is 
not material as it merely reported on the Board decision 
discussed above.  It has no precedential value and does not 
contain any evidence establishing that COPIN House is a 
hospital.  In fact, the COPIN Foundation is described as a 
private therapeutic community which provides a "home and 
socially supportive environment" for its residents while 
they work through their PTSD and related psychiatric 
symptoms.  The letters from the COPIN House counselors relate 
to the veteran's residence at the facility.  These letters 
contain no pertinent attachments demonstrating that COPIN 
House is a hospital, and thus this evidence is not material.  
The authorization form and hospital records from the Buffalo 
VAMC received in August 1998 do not relate to the periods 
relevant to the veteran's claim and are therefore not 
material.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  In that 
decision, the Court addressed and rejected the appellant's 
newly raised argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 provisions, 
and Compensation & Pension Service (C&P) policy concerning 
the development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a well-grounded claim, the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the case currently before the 
Board, the Board need not reach the question of whether there 
is a well-grounded claim, as no new and material evidence has 
been submitted.  

The undersigned is cognizant of the fact that the case was 
Remanded previously for additional information which the 
representative argues was not completed in accordance with 
the holding in Stegall v. West, 11 Vet.App. 268 (1998) 
(remand orders of the Board and the Court must be fully 
complied with by the Department).  Without deciding the 
validity of the representative's arguments, further Remand to 
pursue the duty to assist would be in contravention of the 
clear prohibition contained in Morton on the development of 
such claims.  

In summary, the evidence submitted in connection with the 
reopened claim is not "new and material" as defined by 
38 C.F.R. § 3.156 (1998), and the petition to reopen this 
claim is denied.  Absent new and material evidence, there is 
no duty to determine if the claim is well grounded.  Absent a 
well-grounded claim, there is no duty to assist.  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claims concerning entitlement to temporary 
total ratings pursuant to 38 C.F.R. 
§ 4.29, based on residence at the COPIN House from May 1, 
1986 through July 21, 1986, from August 17, 1987 through 
December 2, 1987, from January 28, 1988 

through April 28, 1988 and from July 9, 1992 through October 
7, 1992, the petition to reopen is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


